DETAILED ACTION
Claims 1-5 are pending for consideration following applicant’s preliminary amendment filed 2/08/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach the combination of limitations set forth in claim 1, including “the coil spring is configured to contact the spring guide on the second side of the spring guide in response to a reaction force of a torsion torque of the coil spring”.  Throttle valves having a body, valve shaft rotor and coil spring are known as taught by Tanimura et al. (US Patent 6986336), Kondo et al. (US Patent 8448627) and Nicholas (US Patent 8746210).  Tanimura does teach spring 62 contacting a spring guide 53, however guide 53 extends from the gear 9 rather than the throttle body as claimed.  Tanimura does not disclose the spring is configured to contact the spring guide 16 on a second side of the spring guide in response to a reaction force of a torsion torque of the coil spring as required by claim 1.  Kondo also teaches an arrangement in which a portion 66 of the torsion spring contacts a spring guide 53 of the valve gear, but fails to teach the spring is configured to contact the spring guide 16 on a second side of the spring guide in response to a reaction force of a torsion torque of the coil spring as required by claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ozeki et al. (US Patent 6912994) also teaches a throttle valve with a full close stopper and a full open stopper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753